RECEIVED

FEB 20 2026
IN THE UNITED STATES DISTRICT COURT

CLERK U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 4:20-CR-021
V. INDICTMENT

SAMANTHA JEAN MONTANYE, T. 21 U.S.C. § 843(a)(8)
Defendant.

THE GRAND JURY CHARGES:
COUNT 1
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about November 27, 2019, in the Southern District of Iowa, the
Defendant, SAMANTHA JEAN MONTANYE, did knowingly and intentionally
acquire and obtain possession of Fentanyl, a Schedule II controlled substance, by
misrepresentation, fraud, deception, and subterfuge. Specifically, Defendant
MONTANYE, knowing nursing home resident C.W. had a valid prescription for a
medication containing Fentanyl, knowingly and intentionally diverted two of C.W.’s
Fentanyl patches for her own unlawful possession.

This is a violation of Title 21, United States Code, Section 8438(a)(3).

A TRUE BILL.

FOREPERSON
Marc Krickbaum

United States Agtorney
By: VW) & a fo
4

Rachel J. Scherle
Assistant United States Attorney

 
